Affirmed as Modified and Opinion Filed September 25, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00556-CR

                            JASON ALLEN SKINNER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-00955-M

                              MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Myers and Brown
                                Opinion by Chief Justice Wright

       A jury convicted Jason Allen Skinner of aggravated sexual assault of a child younger

than fourteen years. See TEX. PENAL CODE ANN. § 22.021(a)(1)(B) (West Supp. 2014). The trial

court assessed punishment at twelve years’ imprisonment. On appeal, appellant’s attorney filed

a brief in which she concludes the appeal is wholly frivolous and without merit. The brief meets

the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief to appellant. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (identifying duties of appellate courts and counsel in Anders cases).
              Appellant filed a pro se response raising several issues After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeal is frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeal.

               Although not an arguable issue, we note the trial court’s judgment contains an error.

Appellant was convicted of aggravated sexual assault of a child, an offense that is subject to the

sex offender registration requirements of Chapter 62. See TEX. CODE CRIM. PROC. ANN. art.

62.001(5)(A) (West Supp. 2014). The judgment erroneously states the age of the victim at the

time of the offense is “N/A.”1 We modify the judgment to show that sex offender registration

requirements apply and the victim’s age was ten years. See TEX. R. APP. P. 43.2(b); Bigley v.

State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30

(Tex. App.—Dallas 1991, pet. ref'd).

              As modified, we affirm the trial court’s judgment. We order the trial court to issue an

amended judgment that reflects this change and to include the language required by the Texas

sex offender registration statutes.



Do Not Publish
TEX. R. APP. P. 47
140556F.U05
 
                                                                                   /Carolyn Wright/
                                                                                   CAROLYN WRIGHT
                                                                                   CHIEF JUSTICE


                                                            
1
      During the trial, the complainant testified she was sixteen years of age, but she was ten years of age at the time of the offense.

                                                                            ‐2‐ 

 
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


JASON ALLEN SKINNER, Appellant                       Appeal from the 194th Judicial District
                                                     Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00556-CR        V.                         F12-00955-M).
                                                     Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                         Justices Myers and Brown participating.



        Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED to
show that Sex Offender Registration Requirements do apply to the defendant and that the age of
the victim at the time of the offense was ten years.

       As modified, we AFFIRM the trial court’s judgment.

        We ORDER the trial court to issue an amended judgment that reflects the above changes
and to include any other language required by the Texas sex offender registration.



       Judgment entered September 25, 2015.



 
 




                                              ‐3‐